Citation Nr: 0104061	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  97-01 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for a low 
back disability, characterized as lumbosacral strain, prior 
to August 20, 1996.  

2.  Entitlement to a disability rating greater than 20 
percent for a low back disability, characterized as right 
herniated nucleus pulposus at L5-S1, as of August 20, 1996.  

3.  Entitlement to a disability rating greater than 10 
percent for post-operative right herniated nucleus pulposus 
at L5-S1 with history of right leg numbness as of December 1, 
1996.     

4.  Entitlement to an initial disability rating greater than 
10 percent for osteoarthritis of the knees and ankles.

5.  Entitlement to a compensable initial disability rating 
for vagina cystocele.  

6.  Entitlement to a compensable initial disability rating 
for residuals of excised bilateral ganglion cysts.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from February 1981 to January 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In the January 2001 informal hearing presentation, the 
veteran's representative submitted medical text evidence 
concerning endometriosis, arguing that the veteran has 
endometriosis that is associated with her service-connected 
vagina cystocele.  The Board observes that the RO denied 
service connection for dysfunctional uterine bleeding in an 
August 1996 rating decision.  Although the veteran's 
September 1996 notice of disagreement encompassed that 
denial, she did not specify that issue nor any reference to 
endometriosis in her substantive appeal.  Therefore, no 
appeal was perfected to the extent of dysfunctional uterine 
bleeding.  38 C.F.R. § 2.0.204 (2000).  Accordingly, the 
Board construes the representative's argument and evidence as 
a new claim.  Because the RO has not previously adjudicated a 
claim for service connection for endometriosis, the matter is 
referred to the RO for the appropriate action.   

At her hearing in December 2000, the veteran testified that 
she believed that her fibroids were related to the service-
connected cystocele, but a doctor did not tell her that.  
Hearing transcript (T.), 6.  That matter is referred to the 
RO for appropriate action.  

The issues of an increased rating for the low back disability 
as of December 1, 1996 and for osteoarthritis of the knees 
and ankles are addressed in the REMAND portion of the 
decision, below. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  Prior to August 20, 1996, the veteran's low back 
disability is manifested by complaints of low back pain with 
right leg pain and numbness and electrodiagnostic findings of 
probable mild S1 nerve root compromise.  There is no evidence 
of limitation of motion of the lumbar spine, abnormal normal 
reflexes, deficient sensation, significant related weakness, 
or atrophy.   

3.  As of August 20, 1996, the veteran's low back complaints 
are essentially unchanged.  The record reflects additional 
objective symptoms, specifically diminished ankle jerk, a 
limp favoring the right leg, and tenderness over the lumbar 
spine, as well as radiographic confirmation of a herniated 
L5-S1 disc with nerve root compromise.  There is no evidence 
of limitation of motion, atrophy, or additional functional 
loss.    
  
4.  The medical evidence of record does not show that 
symptoms of the service-connected cystocele require 
continuous treatment.    

5.  The medical evidence shows that the scars from the 
excised ganglion cysts are well healed.  There is no evidence 
of poor nourishment, repeated ulceration, objective 
demonstration of tenderness or pain, limitation of wrist 
motion, or other limitation of wrist function.        


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for a low 
back disability, characterized as lumbosacral strain, 
effective from January 5, 1996 to August 20, 1996 have been 
met.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 
4.71a, Diagnostic Code 5293.   

2.  The criteria for a disability rating greater than 20 
percent for a low back disability, characterized as right 
herniated nucleus pulposus at L5-S1, as of August 20, 1996 
have not been met.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 
4.40, 4.45, 4.71a, Diagnostic Code 5293.
  
3.  The criteria for a compensable initial disability rating 
for vagina cystocele have not been met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.20, 4.21, 4.116, Diagnostic Code 7611.     

4.  The criteria for a compensable initial disability rating 
for residuals of excised bilateral ganglion cysts have not 
been met.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 4.71a, 
4.118, Diagnostic Codes 5215, 7803, 7804, 7805 (2000).        


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to a claim, and expanded on VA's duty to notify the 
veteran and representative, if any, concerning certain 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 104 (2000).  Review of the claims 
folder reveals that, for the issues decided herein, the RO's 
actions comply with the new statutory provisions.  In 
addition, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

The veteran's service medical records documented a long 
history of chronic low back pain with multiple re-injuries 
and a significant history of right leg numbness.  Notes dated 
in August 1995 reflected multiple complaints, including low 
back pain and right leg numbness.  It was noted that medical 
board proceedings were pending.  Examination revealed intact 
sensation in the lower extremities.  Later in August 1995, 
the veteran underwent right lower extremity and lumbar 
paraspinal electromyography (EMG) and nerve conduction 
studies.  She reported that back pain began in 1988 and that 
right leg radiating pain began about one year before.  
Examination was significant for positive straight leg raising 
on the right and reduced strength in the right leg on 
repeated action.  Otherwise, gait was normal; there was good 
range of motion of the lumbar spine and normal reflexes, and 
no visible atrophy.  Study results were normal except for a 
slight decrease in function in the right gastrocnemius and 
right soleus that suggested some mild chronic axonal 
compromise, most likely of the S1 nerve root.    

Service medical records dated in January 1995 showed that the 
veteran complained of urinary urgency, frequency, and 
burning.  She had very recently given birth.  Examination 
revealed mucoid streaked blood in the vault of the vagina.  
No cystocele was noted.  The impression was cystitis.  The 
veteran continued to complain of urinary frequency in 
February 1995.  The March 1995 gynecology examination was 
normal.    

Finally, service medical records showed that the veteran had 
ganglion cysts on the right and left wrists.  She underwent 
excision of an adventitial bursa with resection of a bony 
boss on the right third metacarpal base in August 1988 and 
excision of a ganglion cyst from the left dorsal wrist in 
October 1993.  

The report of the August 1995 Medical Board Proceedings 
indicated that the veteran's chief complaints included lower 
back pain and right leg numbness with loss of circulation.  
She also complained of joint pain in the wrists.  The report 
indicated that in April 1995 the veteran had been seen by 
orthopedist who had been unable to identify any pathology for 
the chronic low back pain.  Examination revealed difficulty 
in forward flexion of the hip with increased paravertebral 
pain, negative straight leg raising, normal motor strength in 
the lower extremities, and intact sensation.  The diagnoses 
included chronic low back pain without radiculopathy and 
right leg paresthesias, cause to be determined.  The October 
1995 Physical Evaluation Board Proceedings stated that the 
veteran was unfit for retention due to chronic low back pain 
without radiculopathy.  

The veteran filed her claim for service-connected disability 
compensation immediately after her discharge in January 1996.  
In connection with that claim, she underwent a VA general 
medical examination in April 1996.  She related a history of 
excised ganglion cysts and back pain and right leg numbness 
in service.  She used over-the-counter pain medication.  On 
examination, the veteran's gait was smooth and even.  There 
were scars on the wrists from surgery measuring one 
centimeter.  There was no adherence or keloid formation.  The 
examiner found no abnormality, residuals from the excised 
ganglion cysts, or effect on the wrists.  Range of motion 
testing of the lumbosacral spine revealed 95 degrees forward 
flexion, full extension, 40 degrees lateral flexion 
bilaterally, and 35 degrees rotation bilaterally.  The lower 
back between L3 and S1 seemed to be slightly stiff.  The 
veteran stood erect fairly smoothly and quickly, though she 
put one hand on the right thigh.  Straight leg raising was 
restricted to 50 degrees.  Reflexes and sensation were 
normal.  X-rays of the lumbosacral spine and the wrists were 
normal.  The diagnoses included: 1) fairly mild low back 
condition, radiculopathy excluded; 2) paresthesia of the 
right leg, which was an entirely symptomatic complaint, with 
a full EMG and negative clinical examination; and 3) 
miniature, well healed, non-effective scars on both hands 
with complete recovery from her surgery of ganglion cysts.      

Also in April 1996, the veteran was afforded a VA gynecology 
examination.  She had four children.  She related a history 
of recurrent bladder infections.  Over the last 8 to 12 
months, she had experienced incontinence with coughing and 
sneezing.  Examination revealed laxity of the vaginal walls 
with a cystocele.  The diagnoses included cystocele and 
stress incontinence.  

In an August 1996 rating decision, the RO established service 
connection for lumbosacral strain, vagina cystocele, and 
residuals of excised bilateral ganglion cysts.  The RO 
assigned noncompensable (0 percent disabling) evaluations for 
each disability, effective January 5, 1996.  The veteran 
timely appealed that decision.  

In her September 1996 notice of disagreement, the veteran 
related that her private physician had found problems with 
the veteran's low back, particularly a disc that was causing 
low back pain and right leg paresthesia.  In the December 
1996 substantive appeal, she indicated that she had undergone 
surgery to remove the disc, though she still had loss of 
feeling in the bottom of the right foot.  She reiterated this 
information in her May 1997 statement.  Also in the 
substantive appeal, the veteran explained that she was being 
treated for the cystocele and might need surgery for possible 
damage to the bladder.  Finally, she stated that the areas 
where the ganglion cysts were excised were tender and that 
she had associated joint pain.  

The RO secured the veteran's medical records from Duncan G. 
Bowell, M.D.  Notes from the initial visit in August 1996 
reported sciatica, diminished ankle jerk and straight leg 
raising on the right, tenderness over the lumbar spine, and a 
limp favoring the right leg.  Physical therapy had not 
provided any relief.  X-rays of the lumbar spine showed only 
slight narrowing at L5-S1.  Magnetic resonance imaging (MRI) 
performed in August 1996 showed right-side extruded disc 
herniation at L5-S1 with nerve root compromise.  In September 
1996, the veteran was admitted with a diagnosis of herniated 
nucleus pulposus at L5-S1 on the right.  She underwent a 
lumbar laminectomy at L5-S1 on the right with excision of the 
L5-S1 disc and foraminotomy.  Records of a December 1996 
gynecology examination indicated that the veteran complained 
of frequency and incontinence.  Pelvic examination was 
normal.  

In a March 1998 rating decision, the RO increased the 
disability evaluation for the veteran's low back disability, 
characterized as right lumbar laminectomy at L5-S1 secondary 
to herniated nucleus pulposus with a history of right leg 
numbness to 20 percent effective August 20, 1996.  It also 
awarded a temporary total disability rating from September 
27, 1996 for the period of the veteran's surgical 
convalescence through November 30, 1996.  A noncompensable 
rating was assigned, effective December 1, 1996.  
Subsequently, a December 1998 rating decision granted a 10 
percent rating, effective December 1, 1996.     

The veteran was afforded a VA orthopedic examination in April 
1998.  She stated that she still had some occasional aching 
pain on the dorsal aspect of the wrists.  She took Motrin for 
discomfort associated with all of her physical problems.  
Examination revealed a two-centimeter incision over the 
dorsal aspect of the wrists.  The scars were well healed and 
nontender.  The wrists had normal range of motion bilaterally 
with no evidence of crepitus or swelling.  X-rays of the 
wrists were normal.  The diagnosis included history of 
bilateral wrist dorsal ganglion cyst, status post surgery for 
excision, minimally symptomatic at this time.  

In addition, the veteran underwent a VA gynecology 
examination in April 1998.  She continued to complain of 
urinary incontinence, even after significant weight loss, 
associated with coughing and sneezing.  The examiner stated 
that, on examination in January 1998, the veteran had only 
mild bulging in the anterior vagina on straining and mild 
posterior relaxation.  Current pelvic examination was 
unchanged, except for some mild tenderness suprapubically on 
bimanual examination.  The examiner stated that the veteran 
might have some intrinsic bladder problems or need an 
abdominal vesico-urethral suspension.  She was not a 
candidate for vaginal repair.   

The RO secured the veteran's VA medical records.  Notes from 
a February 1999 urology consultation indicated that the 
veteran had a small capacity bladder and stress urinary 
incontinence not documented by micturation study.  Notes from 
a March 1999 urology consultation reflected the veteran's 
complaints of nocturia, urgency, with stress urinary 
incontinence and urgency incontinence for four years.  It was 
noted that gynecology/genitourinary examination found no 
significant prolapse.  Medication had yielded some 
improvement in frequency.  She still had occasional leakage.  
Notes dated in April 1999 included an impression of likely 
detrusor instability.  In September 1999, the veteran 
reported an improvement in symptoms, with a decrease in 
frequency, urgency, and stress urinary incontinence on 
medication.  The veteran underwent an outpatient gynecology 
examination in November 1999.  Pelvic examination showed that 
the vagina was within normal limits.  

The veteran was afforded another VA gynecology examination in 
April 2000.  She had a history of stress urinary 
incontinence.  The examiner noted that the last examination 
in November 1999 was essentially normal except for a slightly 
enlarged uterus.  He also added that a urology consultation 
in September 1999 was negative for anatomic problem except 
for a very small bladder.  Neither the gynecology clinic nor 
the urology clinic noticed a cystocele.  On current 
examination, the vagina was within normal limits.  The 
bladder was in good position.  There was no obvious cystocele 
or lateral destabilization of the bladder.  The examiner 
stated that the enlarged uterus could be responsible for some 
pressure on top of the bladder.  The diagnosis was 
essentially normal gynecological examination except for the 
presence of small fibroid tumors of the uterus with no 
cystocele noted.  In the May 2000 addendum to the examination 
report, the examiner noted that claims file was reviewed for 
the examination.   

Additional VA medical records dated in December 2000 
indicated that a gynecology examination revealed no 
significant abnormality of the vagina.  

The veteran testified at a Travel Board hearing in December 
2000.  With respect to the scars from the excised ganglion 
cysts, she indicated that she had severe pain inside the scar 
area, particularly with weather changes.  She believed she 
was getting arthritis there.  She took Motrin for this and 
other pain.  With respect to the cystocele, the veteran 
states that it had been previously explained to her that she 
had a herniated bladder.  She added that she had to have a 
hysterectomy because of fibroids in the uterus.  She believed 
the fibroids were related to the cystocele, but a doctor did 
not tell her that.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2000).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

1.  Low Back Disability

Prior to August 20, 1996, the RO characterized the veteran's 
low back disability as lumbosacral strain and evaluated it as 
noncompensable under Diagnostic Code (Code) 5295, lumbosacral 
strain.  As of August 20, 1996, the RO characterized the 
disability as herniated nucleus pulposus at L5-S1 and 
evaluated it as 20 percent disabling under Code 5293, 
intervertebral disc syndrome.  38 C.F.R. § 4.71a.    

The in-service and post-service medical evidence demonstrates 
complaints of chronic low back pain with right leg pain and 
numbness.  The Board finds that this evidence reflects a 
disability more analogous to intervertebral disc syndrome.  
Therefore, the Board will evaluate the disability under Code 
5293 before and as of August 20, 1996.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).    

Under Code 5293, a noncompensable evaluation is assigned when 
the disability is post-operative and cured.  A 10 percent 
rating is for application when disability from intervertebral 
disc syndrome is mild.  A 20 percent rating is in order for 
moderate disability with recurring attacks.  A 40 percent 
evaluation is warranted when the intervertebral disc syndrome 
is severe, characterized by recurring attacks with 
intermittent relief.  A maximum schedular evaluation of 60 
percent is awarded when the disability is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of the diseased disc, with little intermittent relief.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  VA has 
determined that intervertebral disc syndrome involves loss of 
range of motion.  Therefore, 38 C.F.R. §§ 4.40 and 4.45 must 
be considered when a disability is evaluated under Code 5293.  
VAOPGCPREC 36-97. 

Prior to August 20, 1996, the Board finds that the evidence 
supports a 10 percent rating for the low back disability.  
For this time period, the veteran complains of low back pain 
with right leg pain and numbness.  Service medical records 
are negative for objective indicia of pathology other than 
the probable mild S1 nerve root compromise shown on the 
August 1995.  Findings from the April 1996 VA examination 
consist of normal range of motion of the lumbar spine with 
normal reflexes and sensation.  The record reveals no 
evidence of significant related weakness or atrophy.  Based 
on the veteran's complaints and the EMG findings, the Board 
finds that the overall disability picture more closely 
demonstrates mild disability to warrant a 10 percent rating 
under Code 5293.  38 C.F.R. § 4.7.  Additionally, this claim 
involves staged ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  As for the initial grant of the 10 percent rating 
awarded herein, such percentage began as of the January 5, 
1996, the effective date of service connection for the low 
back disability.     

However, the Board does not find that a rating greater than 
10 percent is warranted for the aforementioned period.  Even 
considering the effects of pain, there is no indication of 
other than normal range of motion, without related objective 
evidence signifying residuals of painful motion.  38 C.F.R. 
§§ 4.40, 4.71a, Code 5292 (2000).  Further, there is no 
medical evidence of more than slight impairment from disc 
disorder nor is there evidence of muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position, so as to warrant a rating greater than 
10 percent under Codes 5293 and 5295.   

As of August 20, 1996, the Board finds that the preponderance 
of the evidence is against a disability rating greater than 
20 percent.  The veteran's subjective complaints are 
essentially unchanged.  However, records from Dr. Bowell note 
additional objective symptoms, specifically diminished ankle 
jerk, a limp favoring the right leg, and tenderness over the 
lumbar spine.  The August 1996 MRI confirmed the presence of 
underlying pathology, i.e., the herniated L5-S1 disc with 
nerve root compromise.  However, the evidence for this time 
period fails to reveal limitation of motion, atrophy, or 
additional functional loss.  Therefore, the Board concludes 
that the overall disability picture as of August 20, 1996 
does not more nearly approximate severe disability and the 
criteria for an increased rating under Code 5293. Id.  
Additionally, there is no evidence of "severe" limitation of 
motion, even considering the effects of pain.  38 C.F.R. 
§§ 4.40, 4.71a, Code 5292 (2000).

The Board must otherwise consider whether separate ratings 
are appropriate for the various manifestations of the low 
back disability.  In this case, the veteran's back disability 
has been evaluated under Diagnostic Code 5293, which does not 
expressly refer to limitation of motion, but has been held to 
involve limitation of range of motion.  VAOPGCPREC 36-97 
(December 12, 1997).  Further, the Board has also considered 
a higher rating based on Diagnostic Code 5292 for limitation 
of motion.  Diagnostic Code 5295, in effect when service 
connection was first granted, also specifically considers 
limitation of forward bending, loss of lateral motion - that 
is, limitation of motion.  Since a separate rating must be 
based upon additional disability, to assign a separate rating 
for the veteran's low back disorders would violate the 
regulations prohibiting the pyramiding of various diagnoses 
of the same disability.  38 C.F.R. § 4.14 (2000); see 
VAOGCPREC 23-97; see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994) (a separate rating may be granted for a "distinct 
and separate" disability' that is, "when none of the 
symptomatology...is duplicative...or overlapping.").

In summary, the Board finds that the evidence supports a 10 
percent rating for the veteran's low back disability prior to 
August 20, 1996.  The preponderance of the evidence is 
against a disability rating greater than 20 percent as of 
August 20, 1996.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.71a, Code 
5293.   
 
2.  Vagina Cystocele

The Board finds that the vagina cystocele is best rated by 
analogy to Code 7611, disease or injury of the vagina.  
38 C.F.R. § 4.116.  This Code refers to the anatomical 
location of the service-connected disability and contemplates 
the effects of such disability.  See 38 C.F.R. § 4.20 (2000) 
(When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings).  The general rating formula for disabilities 
evaluated under specified diagnostic codes, include Code 
7611, provides for a noncompensable rating when the 
disability has symptoms that do not require continuous 
treatment.  A 10 percent rating is in order when symptoms 
require continuous treatment.    

Other potentially applicable diagnostic codes include Code 
7517, injury of the bladder.  38 C.F.R. § 4.115b.  That 
diagnostic code specifies that bladder injury is to be rated 
as voiding dysfunction.  The evaluation of voiding 
dysfunction is premised on urine leakage (i.e., urinary or 
stress incontinence), frequency, or obstructed voiding.  
38 C.F.R. § 4.115a.   

In this case, the veteran appears argue that her stress 
urinary incontinence is a symptom or manifestation of the 
service-connected cystocele.  However, the Board observes 
that the medical evidence reflects continued incontinence 
problems even though cystocele is no longer evident.  The 
Board also notes that the RO denied service connection for 
stress urinary incontinence in September 1998 and April 1999 
rating decisions.  The veteran did not appeal either 
decision.  The rating decisions are thus final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  
Given the lack of affirmative medical evidence associating 
the incontinence with the cystocele, in conjunction with the 
RO's previous denials, the Board finds that the disability is 
most appropriately rated under Code 7611.  Butts, 5 Vet. 
App. at 539.

Considering the evidence of record, the Board finds that the 
overall disability picture from the cystocele does not more 
nearly approximate the criteria for a compensable rating 
under Code 7611.  38 C.F.R. § 4.7.  That is, the medical 
evidence does not show that the symptoms of cystocele require 
continuous treatment.  In fact, there is no medical evidence 
before or after the April 1996 VA examination that confirms 
the continued presence of cystocele, nor is there medical 
evidence that shows that treatment has been required for a 
cystocele or associated disability from it.  Moreover, as 
discussed above, absent medical evidence of a relationship 
between the cystocele and stress urinary incontinence, 
continuous treatment for stress urinary incontinence does not 
equate to continuous treatment for cystocele.  Therefore, the 
Board cannot conclude that the criteria for a compensable 
disability rating have been met.  Accordingly, the Board 
finds that the preponderance of the evidence is against a 
compensable disability rating for vagina cystocele.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.116, Code 7611.   

3.  Residuals of Excised Bilateral Ganglion Cysts

The residuals from the excised bilateral ganglion cysts are 
currently evaluated as noncompensable under Code 7805, other 
scars.  38 C.F.R. § 4.118.  Under Code 7805, a scar is 
evaluated according to limitation of function of the part 
affected.

A scar may warrant a 10 percent rating under Code 7803 if it 
is superficial, poorly nourished, with repeated ulceration.  
In addition, a scar may warrant a 10 percent rating under 
Code 7804 if it is superficial, tender, and painful on 
objective demonstration.   

In addition, under Code 5215, limitation of wrist motion may 
warrant a maximum 10 percent evaluation for either the 
dominant or non-dominant hand when palmar flexion is limited 
in line with the forearm.  38 C.F.R. § 4.71a.  

In this case, the medical evidence of record shows that the 
scars from the excised ganglion cysts are well healed.  The 
record does not reflect poor nourishment, repeated 
ulceration, or objective demonstration of tenderness or pain.  
Moreover, there is no evidence that the scars have resulted 
in limitation of wrist motion or other limitation of wrist 
function.  Therefore, the Board finds no reason to evaluate 
the disability under a diagnostic code other than Code 7805.  
Butts, 5 Vet. App. at 539.  Moreover, the Board finds no 
basis for an award of a compensable evaluation under any 
potentially applicable diagnostic code.  38 C.F.R. § 4.7.  

The Board notes that the veteran claims to have associated 
wrist pain and arthritis.  However, there is no medical 
evidence of arthritis or other abnormality of the wrist.  In 
addition, in a March 1998 rating decision, the RO denied 
service connection for joint pains in the hands, including 
the wrists.  The veteran did not appeal that decision, which 
is therefore now final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103.   

In conclusion, the Board finds that the preponderance of the 
evidence is against a compensable disability rating for 
residuals of excised bilateral ganglion cysts.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.118, Code 7805.        


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 10 percent disability rating for a low 
back disability, characterized as lumbosacral strain, 
effective from January 5, 1996 to August 20, 1996 is granted.    

A disability rating greater than 20 percent for a low back 
disability, characterized as right herniated nucleus 
pulposus, as of August 20, 1996 is denied.   
  
A compensable initial disability rating for vagina cystocele 
is denied.  

A compensable initial disability rating for residuals of 
excised bilateral ganglion cysts is denied. 


REMAND

The veteran seeks a disability rating greater than 10 percent 
for post-operative right herniated nucleus pulposus at L5-S1 
with history of right leg numbness as of December 1, 1996.  
As discussed above, the veteran's low back disability is 
evaluated under Code 5293, intervertebral disc syndrome.  
38 C.F.R. § 4.71a.  As noted above, VA has determined that 
intervertebral disc syndrome involves loss of range of 
motion.  VAOPGCPREC 36-97.  

The veteran also seeks an initial disability rating greater 
than 10 percent for osteoarthritis of the knees and ankles.  
The knee and ankle disability is rated under Code 5003, 
degenerative arthritis.  38 C.F.R. § 4.71a.  The text of Code 
5003 states that degenerative arthritis will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

Therefore, both diagnostic codes provide for the evaluation 
of a disability based on limitation of motion.  When an 
evaluation of a disability is based on limitation of motion, 
the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca, 8 Vet. App. at 206.  As set forth above, such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.   

In addition, when a disability involves arthritis, painful 
motion is an important factor for evaluation.  On 
examination, special note should be taken of objective 
indications of pain on pressure or manipulation, muscle 
spasm, crepitation, and active and passive range of motion of 
both the damaged joint and the opposite undamaged joint.  
38 C.F.R. § 4.59.

In this case, review of the last VA orthopedic examination 
performed in April 1998 fails to reveal any specific range of 
motion findings for the knees and ankles.  In addition, with 
respect to the back, knees, and ankles, the examination fails 
to adequately address factors affecting functional loss and 
symptoms associated with arthritis.  If an examination report 
does not contain sufficient detail, it must be returned as 
inadequate for rating purposes.  38 C.F.R. § 4.2.  The Board 
is prohibited from relying on its own unsubstantiated medical 
judgment in the resolution of claims.  See Crowe v. Brown, 7 
Vet. App. 238 (1995); Austin v. Brown, 6 Vet. App. 547 
(1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

Finally, the Board observes that recently enacted legislation 
has, inter alia, enhanced VA's duty to assist a veteran in 
developing facts pertinent to his claim and expanded on VA's 
duty to notify the veteran and his representative, if any, 
concerning certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 104 (2000).  
The above discussion is not intended to represent an all-
inclusive list of notice or development deficiencies.  On 
remand, the RO should take any necessary action to ensure 
compliance with the new notice and development requirements.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
orthopedic examination for the evaluation 
of disabilities of the low back, knees, 
and ankles.  All indicated tests and 
studies should be performed as deemed 
necessary by the examiner, but must 
include range of motion studies for each 
joint in question.  The claims folder 
must be made available to the examiner 
for review prior to the examination.  The 
examiner should state in the examination 
report whether such review was completed.  

Following the physical examination, the 
examiner is asked to identify and 
describe any current low back, knee, and 
ankle symptomatology, including any 
functional loss associated with the low 
back, knees, and ankles due to more or 
less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse, as well as pain on pressure or 
manipulation, muscle spasm, crepitation.  
If there is no evidence of any of the 
above factors on examination, the 
examiner should so state.  The examiner 
should also inquire as to whether the 
veteran experiences flare-ups.  If so, 
the examiner should describe, to the 
extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.  

2.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for this claim.  

3.  After completing any necessary 
development or notice action in addition 
to that specified above, including 
ensuring that all relevant outpatient 
treatment records have been associated 
with the claims file, the RO should 
readjudicate the veteran's claims for a 
disability rating greater than 10 percent 
for post-operative right herniated 
nucleus pulposus at L5-S1 with history of 
right leg numbness as of December 1, 1996 
and for an initial disability rating 
greater than 10 percent for 
osteoarthritis of the knees and ankles.  
With regard to the rating of the 
osteoarthritis of the knees and ankles, 
the RO should consider Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  If the 
disposition of either claim remains 
unfavorable to the veteran, the RO should 
furnish the veteran and her 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 



